REVISED, JANUARY 11, 2001

                  UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 99-41038



                    RODGER NELSON SMITH, JR.,

                                           Plaintiff-Appellee,

                                 v.

                     LOUISVILLE LADDER CORP.,

                                           Defendant-Appellant.



          Appeal from the United States District Court
                For the Eastern District of Texas

                          January 11, 2001


Before DAVIS, SMITH and DENNIS Circuit Judges.

DAVIS, Circuit Judge:

     This is an appeal from a judgment entered on a jury verdict

for the plaintiff, Rodger Nelson Smith (“Smith”), in a products

liability action against Louisville Ladder Corp. (“Louisville”).

Following a four day trial, the jury found in favor of Smith, and,

after taking Smith’s 15% contributory negligence into account,

awarded Smith $1,487,500.    We conclude that the record evidence

does not support any of Smith’s theories of recovery.   We therefore

                                  1
reverse and render judgment for Louisville.

                                   I.

     Rodger Smith worked as a technician for Longview Cable Company

(“Longview”),   which   provided   cable   television   service   in   the

Longview, Texas area.    At the time of his accident in April 1995,

Smith had been employed by Longview for approximately one and one-

half years.     Longview purchased the extension ladder and hook

assembly in use at the time of Smith’s accident from Louisville.

     On the day of Smith’s injury, he was assigned a routine repair

job that required him to rest the ladder against a cable strand

located some twenty feet off the ground.       Smith placed the cable

line inside the U-shaped hooks that extended from the top of the

ladder and rested the ladder against the cable.         The base of the

ladder was on the ground approximately five feet from a utility

pole to which the overhead cable was attached.          Because of its

weight, the cable sloped down slightly as it moved from the pole.

     Smith climbed the ladder without securing the ladder to the

pole or any other stationary object.       Smith’s plan was to secure

himself to the ladder with his safety belt when he reached the top

of the ladder and then use a hand line to attach the ladder to the

utility pole.    After Smith climbed to the top of the ladder, he

reached for his safety belt and his weight shifted, causing the

ladder to slide to his left down the natural slope of the cable.

The ladder slid sideways for some distance with Smith hanging onto



                                   2
the ladder.    When the ladder reached a position at or near the low

point of the line between the two utility poles to which it was

attached, one of the hooks came off the line, and the ladder

twisted and came to an abrupt halt.         Unable to maintain his grip on

the ladder, Smith fell to the ground and was seriously injured.

     Lateral slides of ladders along cables were well recognized

risks in the telecommunications industry, and Smith, himself, had

experienced several of these slides during his employment with

Longview.     However, in the earlier slides Smith had attached his

safety belt to the ladder before the slide began and because he did

not fall from the ladder he suffered no injury.

     Smith’s    product   liability       suit   against   Louisville   sought

recovery on three theories: defective design, failure to warn, and

breach of implied warranty of merchantability.              Following trial,

the jury found in favor of Smith on all three theories and after

taking Smith’s 15% contributory negligence into account, awarded

Smith $1,487,500.     The district court entered judgment on the

verdict and denied Smith’s post-judgment motions. This appeal

followed.1

                                      II

                           A.   Design Defect



     1
     We disagree with the dissent that Louisville Ladder is raising
a “new ground” for JMOL.    Louisville Ladder sought JMOL on the
ground that plaintiff’s evidence was insufficient to establish a
“safer alternative design”. This preserved the issue for appeal.

                                      3
     Smith focused most of his time and attention at trial on his

theory that the Louisville extension ladder with hook assembly was

defective because of the hook’s ability to come off the cable

during a slide.   Smith’s expert, Dr. Packman, testified that when

the hook disengaged from the cable near the end of Smith’s slide,

the ladder to which Smith was clinging twisted more violently than

it would had the hook remained attached to the cable and he

concluded that this additional twist contributed to Smith’s fall.

Packman introduced the concept of a simple latching device that,

when engaged, would close the opening in the hook, encircle the

cable and prevent the hook from disengaging from the strand.   Under

Dr. Packman’s concept, the latch remains disengaged until the hook

is placed over the cable and the ladder is resting on the cable.

The operator, from his position on the ground, would then remotely

activate a spring loaded latch by pulling a line running from the

latch to the bottom of the ladder.   Once the latch was engaged, the

hook would no longer be open and in the event of a slide, the hook

could not disengage from the cable.

     Louisville Ladder argues that Smith did not establish that the

hook with Dr. Packman’s latch was a “safer alternative design”

within the meaning of the Texas statute.     To establish a design

defect, Section 82.005 of the Texas Civil Practice and Remedies

Code requires a claimant “to prove by a preponderance of the

evidence that: (l) there was a safer alternative design; and (2)



                                 4
the defect was a producing cause of the personal injury property

damage or death for which the claimant seeks recovery.” Subsection

(b) states:

     (b) In this section, “safer alternative design” means a
     product design other than the one actually used that in
     reasonable probability:

          (l) would have prevented or significantly
          reduced the risk of the claimant’s personal
          injury, property damage, or death without
          substantially impairing the product’s utility;
          and

          (2) was economically and technologically
          feasible at the time the product left the
          control of the manufacturer or seller by the
          application   of   existing   or  reasonably
          achievable scientific knowledge.

     We found only one Texas case discussing the proof necessary to

establish a safer alternative design under this statute.                   In

General Motors Corp. v. Sanchez, 997 S.W. 2d 584 (Tex. 1999), the

plaintiff’s expert testified that his alternative design of the

General Motors transmission would prevent internal forces in the

transmission from moving the gear selector toward “reverse” rather

than “park” when the driver inadvertently leaves the lever in a

position between “reverse” and “park.”           According to plaintiff’s

expert, his proposed design change would eliminate this spontaneous

movement 99% of the time.        The court held that this testimony was

sufficient    to   allow   the   jury   to   conclude   that   plaintiff   had

established a safer alternative design.           Id. at 592.

     In our case, Smith completely relies on Dr. Packman’s evidence



                                        5
and testimony to establish a safer alternate design.                   Packman

testified that his spring loaded latch, by preventing the hook from

disengaging from the cable, would make the jolt at the end of the

slide less violent, and, therefore, the worker would have a better

chance of       hanging   onto    the   ladder.    He   conducted    videotaped

experiments for the purpose of establishing this fact.                  In the

first experiment, he placed a 200-pound weight on a ladder with

hooks    like    those    found    on    the   Louisville   Ladder    and   then

precipitated a slide to demonstrate the jerk that would occur when

one of the hooks disengaged from the strand.                  For the second

experiment, Dr. Packman videotaped a slide involving hooks that

encircled the cable.2       This experiment demonstrated a less violent

jerk at the end of the slide.

     The only conclusion Dr. Packman was able to reach was that his

alternative design would result in a less violent jerk on the

ladder at the end of the slide.          Unlike the expert who testified in

General Motors, Dr. Packman was unable to quantify this reduction

in force and was unable to say that Smith or another             worker could

stay on the ladder in a slide where the hook was prevented from

disengaging from the cable.             The most Dr. Packman could say was


     2
       As stated below, Dr. Packman never produced his proposed
improvement--the spring loaded latching device.          For this
experiment he simply drilled holes in the hook, ran a bolt through
the holes and closed the open end of the hook so that it would not
disengage from the cable.



                                          6
that his design alteration would diminish the possibility of the

worker’s falling off because there was some reduction in the jerk.

     Furthermore, Dr. Packman’s concept of the latching device to

close the open end of the hook around the cable was a preliminary

concept.   At the time of trial he admitted that he had considered

several possible ways a man on the ground (or some distance up the

ladder) could operate the latch mechanism but had not settled on

any particular method.   He agreed that his design was preliminary

and that he was not ready to recommend it to a manufacturer.     In

addition, Packman conceded that a person climbing the ladder would

find his proposed mechanism somewhat awkward and that using the

mechanism could cause the ladder to get out of balance and slide.

He was also questioned about a concern that the line to operate the

latch mechanism running the length of the ladder has the potential

of being a hazard to the person climbing the ladder.        Packman

agreed that he never evaluated the risks associated with his

proposed alternate design due in part to the fact that it was never

completed.    Packman also conceded that he did not purport to

conduct a risk-benefit analysis of his proposed redesign.

     In addition to the Texas Supreme Court’s interpretation of the

statute in General Motors, we look to decisions of this court

considering whether such proof was adequate to satisfy a similar

statutory burden imposed by Louisiana.     In Lawrence v. General

Motors Corp., 73 F. 3d 587, 590 (5th Cir. 1996), we considered



                                 7
whether the evidence was sufficient to satisfy a very similar

Louisiana    statute,3   and   concluded        that   a     declaration   by   the

plaintiff’s expert that a proposed alternative design could have

prevented the plaintiff’s accident was insufficient to establish

the statutory requirement.         We stated that this expert failed to

“elaborate on the actual likelihood of avoiding the probable damage

through an alternative design,” “address the burdens or adverse

utility effects of his proposed changes, or counter the defendant’s

claim that these alterations would not have been compatible with

the product in its current form.             Id. at 590.     As a result, we held

that the evidence was insufficient as a matter of law to support a

finding of design defect.          Id.       See also, Watkins v. Telsmith,

Inc., 121 F. 3d 984 (5th Cir. 1997) (Miss. statute).

     After careful review of the record, we conclude that no

reasonable   jury   could   have    found       from   the    evidence   that   the

latching device Dr. Packman proposed adding to the hook assembly




     3
      La. R.S. 9:2800.56 requires that a plaintiff attempting to
establish a design defect prove that:

     (1) There existed an alternative design for the product
     that was capable of preventing the claimant’s damage; and

     (2) The likelihood that the product’s design would cause
     the claimant’s damage and the gravity of that damage
     outweighed the burden on the manufacturer of adopting
     such alternative design and the adverse effect, if any,
     on the utility of the product ....

                                         8
was a safer alternative design as defined by the Texas statute.4

Dr. Packman conceded that his proposed alternate design would not

assist in preventing the hook from sliding on the cable.           He also

agreed that the only benefit a worker would derive from the

alternate design was a reduced jerk at the end of the slide. He was

therefore unable to say that his alternate design would have

prevented Mr. Smith’s fall.         Therefore, we conclude that the

evidence fails to establish that the alternative design would have

“significantly” reduced the risk of Mr. Smith’s injury.

     Furthermore, Dr. Packman conceded that he made no risk-benefit

analysis including what additional hazards would be created in

implementing his proposed alternative design.        Thus, Dr. Packman’s

testimony does not establish that his proposed design would not

have substantially impaired the ladder’s utility.             The jury’s

finding of design defect, therefore, cannot stand.5

                  B.   Breach of Implied Warranty

     Louisville   Ladder   argues   that   Smith’s   breach   of   implied

warranty claim fails for the same reason as his design defect

claim: Smith failed to produce sufficient evidence that a safer


     4
      The dissent quarrels with the standard we applied in reviewing
the sufficiency of the evidence. This sentence makes it clear that
we applied the correct federal standard.       Reeves v. Sanderson
Plumbing Products, 120 S.Ct. 2097, 2102 (2000).
     5
     This disposition makes it unnecessary for us to reach
appellant’s argument that the district court erred in admitting Dr.
Packman’s testimony as reliable under Daubert v. Merrell Dow
Pharmaceuticals, Inc., 509 U.S. 579 (1993).

                                    9
alternative    design   of   the   extension   ladder   with   cable   hook

accessory exists.    As the above discussion reflects, our review of

the record leads us to conclude that Smith failed to establish a

safer alternate design to the Louisville Ladder involved in this

accident.     Texas Civil Practice & Remedies Code § 82.005, which

requires a claimant to prove a safer alternative design, applies to

all products liability actions whether brought as strict liability,

as breach of implied warranty, or a combination of those theories.

See Tex. Civ. Practice & Remedies Code § 82.001(2).

     The Texas Supreme Court made this point clear in Hyundai Motor

Co. v. Rodriguez, 995 S.W.2d 661 (Tex. 1999).           In that case, the

plaintiff was injured in a crash of a Hyundai.             She sued on a

theory that the vehicle was not crash-worthy and was defective for

that reason.    The trial court submitted the plaintiff’s negligence

and design defect theories to the jury, but refused to submit the

plaintiff’s breach of warranty theory on grounds that this was

duplicative of the design defect theory.

     Although this case was tried before 1993, the year § 82.005

was adopted, the court held that even under the pre-1993 law, the

issues regarding the existence of design defect and breach of

warranty were identical.     Consequently, the Supreme Court of Texas

concluded that the trial court had properly declined to submit the

breach of warranty claim to the jury.

     With respect to post-1993 claims under § 82.005, the court



                                     10
stated: “for cases tried since the 1993 effective date of Chapter

82 of the Civil Practice and Remedies Code, the findings required

to establish a design defect claim are identical, regardless of the

legal theory asserted.” Hyundai Motor Co., 995 S.W.2d at 667; Tex.

Civ. Practice & Remedies Code § 82.001(2), 82.005.

     In sum, because Smith failed to establish a safer alternative

design for the ladder in use at the time of the accident, his claim

predicated on breach of implied warranty must fail, along with his

design defect claim.

                                   III

     Louisville challenges      the jury’s finding of marketing defect

on the ground that it had no duty to warn of the risk of lateral

cable slides and specific precautions to prevent such slides beyond

the statements it provided on its ladder.       The warning label on its

ladder directed users to “[s]ecure top and bottom of the ladder

from movement where possible” and that “serious personal injuries”

could result from failure to follow instructions.                Louisville

states    that   the   ladder    was     marketed   to   users     in   the

telecommunications industry who possessed special knowledge of

slide hazards and expertise in stabilizing the ladder to avoid this

hazard.

     Smith does not dispute that Louisville’s ladders are marketed

solely to the telecommunications industry, that he works in that

industry, or that his profession has knowledge of the hazards of



                                    11
lateral cable slides.        He argues that, nevertheless, the jury was

entitled to find that workers in his industry do not have expertise

relative to how these ladders can be secured to avoid the sliding

during initial ladder ascent; that is, before the worker reaches

the strand and ties the ladder to the strand or to an adjacent

utility    pole.      Furthermore,     Smith   asserts   that   Louisville’s

warnings were vague and failed to provide an answer to this

problem.

      Even a product that is safely designed and manufactured may be

unreasonably dangerous as marketed because of a lack of adequate

warnings or instructions.6         However, under Texas law, “there is no

duty to warn when the risks associated with a particular product

are   matters      ‘within   the    ordinary   knowledge   common   to   the

community’”7, and a supplier may rely on the professional expertise

of the user in tailoring its warning.8           Moreover, while industry

      6
     See Lucas v. Texas Industries, Inc., 696 S.W.2d 372, 377 (Tex.
1984).
      7
      American Tobacco Co. v. Grinnell, 951 S.W.2d 420, 426 (Tex.
1997) (quoting Joseph E. Seagram & Sons v. McGuire, 814 S.W.2d 385,
388 (Tex. 1991)).    See also Koonce v. Quaker Safety Products &
Mfg., 798 F.2d 700 (5th Cir. 1986) (ruling that a manufacturer has
no duty to warn a user who should reasonably have knowledge of the
dangers involved and may rely on the user’s special expertise or
knowledge in making this determination).
      8
      See Sauder Custom Fabrication, Inc. v. Boyd, 967 S.W.2d 349,
350 (Tex. 1998) (citing Texas precedent and the Restatement (Third)
of Torts: Prod. Liab. § 2, cmt. j); Pavlides v. Galveston Yacht
Basin, Inc., 727 F.2d 330, 338-39 (5th Cir. 1984) (holding that
where a “product is marketed solely to professionals experienced in
using the product, the manufacturer may rely on the knowledge which
a reasonable professional would apply in using the product.”).

                                       12
knowledge is an objective inquiry,9 it is a question of fact to be

resolved by the jury in cases involving conflicting evidence on the

issue.10

     The jury in this case was charged with determining whether

Louisville   Ladder’s    warnings   were   adequate   in   light   of   the

telecommunications industry’s knowledge of lateral cable slides and

available techniques for avoiding such slides.             Smith does not

dispute industry knowledge that such slides are a common hazard;

thus, the question narrows to whether the jury was entitled to find

that the telecommunications industry was unaware of procedures to

avoid this hazard during a user’s initial ascent of a cable

extension ladder.       We therefore turn to the record to         assess

whether, based on the evidence presented at trial, a reasonable

jury could have found inadequate industry knowledge of this hazard

and the appropriate precaution to avoid it.

     Louisville introduced extensive evidence bearing on industry

expertise on this hazard: (1) The Longview Cable TV Safety Manual

(“Longview Safety Manual”); (2) The Society of Cable Television

Engineer’s Health and Safety Manual Book III: Field and Plant

Safety (“Society Safety Manual”); (3) Two industry videotapes on

ladder safety; and (4) The AT&T Company Standard, Bell System


     9
      See Sauder Custom, 967 S.W.2d at 350.

     10
      See Hamilton v. Motor Coach Industries, Inc., 569 S.W.2d 571,
577 (Tex. Civ. App.-Texarkana 1978, no writ).

                                    13
Practices Manual for the Use of Extension Ladders and Attachments

(“AT&T Ladder Manual”). Taken together, these documents and videos

provide such compelling proof that Smith’s industry had common

knowledge of adequate pre-ascent stabilization techniques that no

reasonable fact finder could have found to the contrary.

     First, Longview’s own safety manual has a section concerning

ladder    placement,   which   stresses   the   importance   of   “proper

positioning” and indicates that it may be “necessary” to “secur[e]

the ladder with a rope” during placement.11           Second, relevant

portions of the Society Safety Manual emphasize that “[n]umerous

accidents may occur each year due to the improper use of ladders [,

and, thus,] employees are expected to use ladders carefully and

deliberately, paying close attention to their own safety as well as

the safety of others” and “[w]hen used on a strand, extension

ladders should be securely lashed to the strand, or guarded by an

employee at the bottom of the ladder.”          Third, the two industry

safety videos repeatedly underscore the importance of establishing

appropriate ladder stability during positioning and illustrate

numerous possible pre-ascent stabilization techniques that would



     11
       Wehco Media, Inc., Safety, Ch. 2, 5 (“Position: Proper
positioning of ladders can greatly reduce the risk of accident by
assuring a ‘climbing space’ of thirty square inches, being aware of
slack spans which could cause a ladder to slide, looking up to
identify hazards before positioning the ladder, adjusting the
ladder for the proper height and support ratio (for each four feet
of height, the base should be out one foot), and by securing the
ladder with a rope if necessary.”) (emphasis added).

                                   14
have been applicable to Smith’s accident.12          For example, in Ladder

Safety, the more cursory of the two videos, the narrator states

that when placing ladders, users should “make sure that [they]

won’t slip; lash [them] if necessary, or get someone else to hold”

them during use.13        Furthermore, Extension Ladder Training Course,

the more lengthy and thorough videotape, extensively deals with

using hook extension ladders against cable strands and instructs

operators to “secure the ladder to the strand” with the hooks alone

only if the job does not require “pushing, pulling, or excessive

strain.”14        Otherwise, the video directs users to “raise the ladder

two or three rungs above the strand” before climbing.15           Moreover,

in a broader discussion of general ladder placement on slippery

surfaces, this tape explains that “ladders can be prevented from

sliding by tying the base of the ladder to a stable structure or

hav[ing] someone ‘foot’ the ladder.”16             Finally, the AT&T Manual

strongly          illustrates   the   prevalence    of   pre-ascent     ladder



       12
      Ladder Safety (Safety Short Production 1988)                    (running
approximately 5.5 minutes); Videotape T-1043 on Extension             Ladders:
Extension Ladder Training Course developed by the Atlee               Cullison
Training School (Society of Cable Television Engineers)               (running
approximately 32 minutes).
       13
            Ladder Safety, at running time 3:10 (emphasis added).
       14
            Extension Ladder Training Course, at running time 24:20 et
seq.
       15
            Id.
       16
            Id. at running time 30:50.

                                        15
stabilization techniques by: (1) Cautioning operators to “always

remember to first make the ladder secure;”17 (2) Instructing them

to “make certain the ladder is placed on firm and level footing to

prevent the ladder from twisting or sliding along the strand;”18 (3)

Indicating that “[l]adder strand hooks shall be used on lashed,

ring-supported, and self-supporting cable when the ladder is not

lashed to the strand;”19 and most significantly (4) Providing the

following explanation of how to prevent cable extension ladder

slides:

     When using a ladder on a strand having a fairly steep
     slope, secure the ladder with rope to prevent the top of
     the ladder from sliding along the strand. Before raising
     the ladder, throw or place a handline over the strand and
     secure one end of the handline to the second rung from
     the top of the fly section. After placing the ladder on
     the strand, pull the other end of the handline taut and
     secure it to an adequate support on the uphill side of
     the ladder, such as a pole, tree, or digging bar firmly
     anchored in the ground.       If no such anchorage is
     obtainable, secure the ladder to the cable strand by
     throwing the handline over the strand again, so the rope
     passes twice around the cable . . . strand. Then tie the
     rope securely to a rung on the base section of the
     ladder.20

     17
      The AT&T Company Standard, Bell System Practices Manual for
the Use of Extension Ladders and Attachments, Section 081-740-105,
28 (“The craft person shall always remember to first make the
ladder secure, and then secure oneself on the ladder, to avoid
falling, in the event of slipping, loss of balance, or if something
else goes wrong. The manner in which the craft person is secured
to the ladder will depend on the security of the ladder, and the
nature of the work to be done.”).
     18
          Id. at 35.
     19
          Id.
     20
          Id. at 31.

                                 16
      The overwhelming evidence of industry knowledge of the dangers

of extension ladders’ sliding on a strand, leads us to question

whether Louisville was obliged to give any warning of this hazard.

We   need   not   decide   whether   a    warning   was   required   because

Louisville supplied a warning that was plainly adequate when

considered in light of industry knowledge of this danger and how to

avoid it. We conclude, therefore, that Smith did not present

sufficient evidence for the jury to find that Louisville failed to

adequately warn of this hazard.

                                     IV

      For the above stated reasons, we conclude that Smith failed to

present sufficient evidence at trial to support any of his theories

of recovery. The district court’s judgment is, therefore, reversed

and judgment is rendered in favor of Louisville.

      REVERSED and RENDERED.




                                     17
DENNIS, Circuit Judge, dissenting.

     This diversity case was tried under Texas products liability

law to a correctly instructed jury that returned a $1.5 million

verdict for the plaintiff. Applying Texas substantive law and this

Circuit’s federal test for the sufficiency of evidence to create a

jury question, the district court denied the defendant’s motion for

judgment as a matter of law (“JMOL”) and rendered judgment on the

verdict for the plaintiff.       On appeal, the defendant improperly

asserts, for the first time, a new ground for a JMOL: Defendant

avers that, because “no Texas court has directly addressed the

quantum of proof necessary to     satisfy” section 82.005 of Texas’s

Products Liability Act, TEX. CIV. PRAC. & REM. CODE ANN. § 82.005

(Vernon   2000)   (hereinafter   “TPLA   §   82.005"),   this   court,   in

deciding whether the record contains sufficient evidence to sustain

the jury’s verdict, should apply a standard of review based by

analogy on section 2800.56 of the Louisiana Products Liability Act

(“LPLA”), LA. REV. STAT. ANN. § 2800.56 (West 2000), and section 11-

1-63(f)(ii) of the Mississippi Products Liability Act (“MPLA”),

MISS. CODE ANN. § 11-1-63(f)(ii) (West 1999), and two federal Erie

guesses as to those statutes’ substantive meaning.

     The majority adopts whole hog the defendant’s improperly

proffered ground for JMOL, reverses the district court judgment,

and renders a JMOL in favor of the defendant.            Instead of Texas

substantive law, the majority applies by analogy the defendant’s



                                   18
suggested extension of a prior Erie guess as to the meaning of LPLA

§   2800.56.            Furthermore,          instead        of    the       federal      test      for

sufficiency of evidence to create a jury question, the majority

applies       a   sufficiency          of    quantification             of   risk    and     utility

evidence test derived from the same extension of a prior Erie guess

as to the substantive meaning of LPLA § 2800.56.

        I respectfully dissent.                     The majority’s approval of the

defendant’s assertion of a ground for JMOL that was not included in

its motions for JMOL in the district court is a constitutionally

impermissible re-examination of the jury’s verdict. The majority’s

adoption of the defendant’s assertion causes the court to disregard

the    controlling          principles         of        Texas    and    federal       law.         The

Constitution as interpreted by Erie dictates that this court apply

the law of Texas defining the substantive rights and obligations of

the parties as that state’s highest court would apply it, not

Louisiana substantive law as we determine how its highest court

would apply that sister state’s law.21                           Furthermore, it is firmly

established that courts in this Circuit, in diversity cases, employ

a federal rather than a state-law-based test to determine the


        21
           Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938). Under Erie, when confronted with a
diversity case arising under state law, we must apply the law of that state as the state’s highest court
would apply it. Id. at 78. If the decisions of that court are silent on an issue, we must conscientiously
determine how that court would decide the issue before us, looking to the sources of law–including
intermediate appellate court decisions of that state–that the state’s highest court would look to for
persuasive authority. Transcontinental Gas v. Transportation Ins. Co., 953 F.2d 985, 988 (5th Cir.
1992); see also 19 CHARLES ALAN WRIGHT, ARTHUR R. MILLER & EDWARD H. COOPER, FEDERAL
PRACTICE AND PROCEDURE § 4507, at 126 (2d ed. 1996).

                                                    19
sufficiency of evidence to create a jury question.            Boeing Co. v.

Shipman, 411 F.2d 365, 368 (5th Cir. 1969) (en banc) (“It is well

settled in this Circuit that in diversity cases federal courts

apply a federal rather than a state test for the sufficiency of

evidence to create a jury question.”), overruled in part on other

grounds, Gautreaux v. Scurlock Marine, Inc., 107 F.3d 331 (5th Cir.

1997) (en banc); see also, e.g., In re Air Crash Disaster Near New

Orleans, 821 F.2d 1147, 1159 (1987) (en banc) vacated in part on

other grounds sub nom. Pan American World Airways, Inc. v. Lopez,

490 U.S. 1032 (1989); Borel v. Fibreboard Paper Products Corp., 493

F.2d 1076,    1092   (5th   Cir.   1973).      Faithful   adherence   to   the

foregoing    principles     of   federal    constitutional   and   state   law

requires that we affirm the judgment of the district court.

                                      1.

     The plaintiff, a cable television lineman, was thrown from the

top of a twenty-foot ladder manufactured by the defendant, and

suffered severe, disabling spinal injuries.           He was hurled to the

ground with great centrifugal force after the ladder, which was

attached with open U-shaped hooks to a cable near the one he was

preparing to repair, slid sideways, causing one of the hooks to

become unhooked.     This in turn made the ladder twist forcefully at

the end of its slide, causing the plaintiff to lose hold and be

thrown violently to the street below.             The district court, in

denying the defendant’s motion for JMOL, rejected defendant’s



                                      20
arguments that the evidence as a whole (including circumstantial

evidence,       testimony      of   defendant’s        witnesses,       and    plaintiff’s

expert design engineer’s tests, explanations, and opinions) was not

legally sufficient to support the jury’s findings that (1) there

was a safer alternative closable cable hook design that would have

reduced the risk of the personal injury, making the cable hook, as

designed, unreasonably dangerous; (2) the defendant failed to

adequately warn users of the danger that, during a ladder slide,

the open U-shaped cable hook could come loose from the cable, cause

the ladder to twist violently, and hurl a user to the ground with

extra-gravitational force; and (3) the ladder’s cable hooks as

designed were unfit to fulfill their ordinary purpose and use.

                                              2.

            On appeal, the defendant asserts a new ground in support of

its motion for a JMOL, based on the Louisiana and Mississippi

statutes, which was not included in its JMOL motions in the

district court. The majority deprives the plaintiff of his Seventh

Amendment right to a jury trial by granting a JMOL on a non-Texas

and non-federal ground not asserted in the district court.

       It is well-settled in this circuit that a motion for JMOL

filed post verdict cannot assert a ground that was not included in

the motion for JMOL made at the close of the evidence.22                         See, e.g.,


       22
          Rule 50 of the Federal Rules of Civil Procedure provides for JMOL motions at the close
of evidence and renewed JMOL motions post verdict, which were formerly referred to as motions
for directed verdict and motions for judgment n.o.v. (“JNOV”), respectively; the change in

                                              21
Brown v. Bryan County, Ok., 219 F.3d 450, 465-66 (5th Cir. 2000);

Morante v. Am. Gen’l Fin. Center, 157 F.3d 1006, 1010 (5th Cir.

1998); see also Allied Bank-West, N.A. v. Stein, 996 F.2d 111, 115

(5th Cir. 1993) (explaining that, under Rule 50, a motion for

directed verdict is “virtually jurisdictional” so that a motion for

judgment n.o.v. cannot assert a ground that was not included in the

motion for directed verdict); Perricone v. Kansas City Southern Ry.

Co., 704 F.2d 1376, 1380 (5th Cir. 1983).                    In Sulmeyer v. Coca Cola

Co., we held that “[i]t would be a constitutionally impermissible

re-examination of the jury’s verdict for the district court to

enter judgment n.o.v. on a ground not raised in the motion for

directed verdict.”           515 F.2d 835, 846 n.17 (5th Cir. 1975); see also

9A CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE

§ 2537 at 344-45, § 2540 at 368-69 (West 1995 & supp. 2000).

       In McCann v. Texas City Refining, Inc., 984 F.2d 667 (5th Cir.

1993), this court gave expression to the self-evident principle

that a court of appeals’ re-examination of a jury’s verdict to

enter a JMOL on a ground not raised in the party’s JMOL motion at

the close of evidence is also constitutionally impermissible.                               The

McCann court held that (1) “Rule 50(a) requires a motion for a




terminology did not change the substance or purpose behind the rule. See FED. R. CIV. P. 50
Advisory Committee’s Notes (“If a motion is denominated a motion for directed verdict or for
judgment notwithstanding the verdict, the party’s error is merely formal. Such a motion should be
treated as a motion for judgment as a matter of law in accordance with this rule.”).

                                               22
directed verdict to state the specific grounds23 for granting the

motion[;] [a] party may not base a motion for JNOV on a ground that

was not included in a prior motion for a directed verdict”; and (2)

“‘It would be a constitutionally impermissible re-examination of

the jury’s verdict for the district court [or this Court] to enter

judgment n.o.v. on a ground not raised in the motion for directed

verdict.’”        984 F.2d at 672 (quoting Sulmeyer, 515 F.2d at 846

n.17) (brackets and included material added by McCann court)

(emphasis added). Under the clear mandate of this court’s previous

decisions, the majority here should not have even considered the

ground for JMOL urged on appeal by defendant–that it was entitled

to JMOL under this court’s Erie guesses regarding Louisiana and

Mississippi products liability law–which was not included in its

JMOL motions at the close of plaintiff’s case and at the close of

all the evidence.            See id. at 671 (citing Scheib v. Williams-

McWilliams Co., 628 F.2d 509, 511 n.1 (5th Cir. 1980)), and at 672;

see also Alcatel USA, Inc. v. DGI Technologies, Inc., 166 F.3d 772,

780 (5th Cir. 1999); Purcell v. Seguin State Bank & Trust Co., 999

F.2d 950, 956-57 (5th Cir. 1993).

                                              3.

       “It clearly is settled that the right of jury trial in a case



       23
         At this point, the McCann court’s footnote 6 explains: “Rule 50(a)’s ‘specific grounds’
requirement serves both to make the trial court aware of the movant’s position and to give the
opposing party an opportunity to mend its case.” 984 F.2d at 672 n.6 (citing Hall v. Crown
Zellerbach Corp., 715 F.2d 983, 986 (5th Cir. 1983)).

                                              23
lodged in a federal court is governed by federal law and that state

law has no application.”    9A WRIGHT & MILLER, supra, § 2525 at 266;

see also id. § 2303 at 63 (“The complete dominance of federal law

in the area of jury trial rights is clear.”) (citing Goar v.

Compania Peruana de Vapores, 688 F.2d 417, 423 (5th Cir. 1982);

Hensley v. E.R. Carpenter Co., 633 F.2d 1106, 1110 n.5 (5th Cir.

1980); Nunez v. Superior Oil Co., 572 F.2d 1119, 1125 (5th Cir.

1978); Ammons v. Franklin Life Ins. Co., 348 F.2d 414, 416 (5th Cir.

1965)).   In this Circuit, it is equally well established “that in

diversity cases federal courts apply a federal rather than a state

test for the sufficiency of evidence to create a jury question.”

Boeing, 411 F.2d at 368 (5th Cir. 1969) (citing Helene Curtis

Indus., Inc. v. Pruitt, 385 F.2d 841 (5th Cir. 1967); Planters Mfg.

Co. v. Protection Mut. Ins. Co., 380 F.2d 869 (5th Cir. 1967);

Revlon, Inc. v. Buchanan, 271 F.2d 795, (5th Cir. 1959); Reuter v.

Eastern Air Lines, 226 F.2d 443 (5th Cir. 1955)).           In Boeing, this

court explained: “Federal courts must be able to control the

fact-finding   processes   by   which   the   rights   of    litigants   are

determined in order to preserve ‘the essential character’ of the

federal judicial system.    Of course, we do not contend that this

control will not affect state-created substantive rights in some

cases.    Ultimately, however, the integrity of our factfinding

processes must outweigh considerations of uniformity.” 411 F.2d at

369-70 (citing Herron v. Southern Pac. Co., 283 U.S. 91 (1931);



                                   24
Byrd v. Blue Ridge Rural Elec. Coop., 356 U.S. 525 (1958); Note,

State Trial Procedure and the Federal Courts: Evidence, Juries, and

Directed Verdicts Under the Erie Doctrine, 66 HARV. L. REV. 1516,

1525 (1953)).   There are many other persuasive statements of the

reasons for the rule.   See, e.g., Wratchford v. S.J. Groves & Sons

Co., 405 F.2d 1061, 1065-66 (4th Cir. 1969) (“An equally grave

disruption of the federal system would result from the application

of state law rules as to the sufficiency of evidence to go to the

jury.   Indeed, it has been suggested, not without reason, that the

Seventh Amendment commands application of federal rather than state

law here.   Faith in the ability of a jury, selected from a cross-

section of the community, to choose wisely among competing rational

inferences in the resolution of factual questions lies at the heart

of the federal judicial system.        That faith requires consistency

within the system and does not permit the accommodation of more

restrictive state laws.”); 9A WRIGHT & MILLER, supra § 2525, at 271

(“In the occasional case in which there is a measurable difference

between the state and federal rules on the sufficiency of evidence

to create a jury issue, principle seems to require that the federal

court apply the federal test.   Any other result would be difficult

to reconcile with the Herron case and with the pronouncement in

Byrd v. Blue Ridge Rural Electric Cooperative, Inc., that there is

‘a strong federal policy against allowing state rules to disrupt

the judge-jury relationship in the federal courts’ and that this



                                  25
policy outweighs the policy of the Erie doctrine.”).                            In many other

circuits it is now settled that a federal test controls on the

question of sufficiency of the evidence.                          See 9A WRIGHT & MILLER,

supra § 2525 at 272 & n.19.

                                               4.

       The Supreme Court, in Reeves v. Sanderson Plumbing Products,

Inc., articulated the federal test for sufficiency of evidence to

create a jury issue in a case concerning “the kind and amount of

evidence necessary to sustain a jury’s verdict that an employer

unlawfully discriminated on the basis of age.”24                           — U.S. —, —,120

S.Ct. 2097, 2102 (2000).                  “Under Rule 50, a court should render

judgment as a matter of law when ‘a party has been fully heard on

an issue and there is no legally sufficient evidentiary basis for

a reasonable jury to find for that party on that issue.’”                                Id. at

2109 (quoting FED. R. CIV. P. 50(a) and citing Weisgram v. Marley

Co., 528 U.S. 440,—, 120 S. Ct. 1011, 1016-18 (2000)). In Reeves,

the Court        noted     that     the    courts     of    appeals      have     articulated

differing formulations as to what evidence a court is to consider

in ruling on a Rule 50 motion, although “most have held that review

extends to the entire record, drawing all reasonable inferences in

favor of the nonmovant.”                Id. at 2110 (citing Tate v. Government

Employees Ins. Co., 997 F.2d 1433, 1436 (11th Cir. 1993); Boeing,


       24
         This court observed in McCann that “[r]eviewing a denial of a motion for directed verdict
made at the end of trial and reviewing the sufficiency of the evidence are one and the same thing.”
984 F.2d at 671.

                                                26
411 F.2d at 374).             Moreover, the Reeves Court observed, “[i]n the

analogous context of summary judgment under Rule 56, we have stated

that the court must review the record ‘taken as a whole.’”                                    Id.

(citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986)).                “And,” the Court stated, “the standard for

granting summary judgment ‘mirrors’ the standard for judgment as a

matter of law, such that ‘the inquiry under each is the same.’”

Id. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250-251

(1986); citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

Accordingly, the Court concluded that “in entertaining a motion for

judgment as a matter of law, the court should review all of the

evidence in the record.”                 Id.

       Further, the Court in Reeves set forth principles for courts

to follow in reviewing all of the evidence in the record:

       [T]he court must draw all reasonable inferences in favor
       of the nonmoving party, and it may not make credibility
       determinations or weigh the evidence.        Credibility
       determinations, the weighing of the evidence, and the
       drawing of legitimate inferences from the facts are jury
       functions, not those of a judge.      Thus, although the
       court should review the record as a whole, it must
       disregard all evidence favorable to the moving party that
       the jury is not required to believe. That is, the court
       should give credence to the evidence favoring the
       nonmovant as well as that evidence supporting the moving
       party that is uncontradicted and unimpeached, at least to
       the extent that that evidence comes from disinterested
       witnesses.

Id. (internal quotations and citations omitted).25


       25
            The test set forth by this court in Boeing closely resembles the Supreme Court’s Reeves
standard:

                                                 27
                                                    5.

                                                    a.

        Before applying the federal test articulated by the Supreme

Court in Reeves for the sufficiency of evidence to create a jury

question to the relatively few factual issues in dispute, the

Constitution, per Erie, requires that we focus on the pertinent

Texas substantive law. Contrary to the majority opinion, the Texas




        On motions for directed verdict and for judgment notwithstanding the verdict the
        Court should consider all of the evidence–not just that evidence which supports the
        non-mover’s case–but in the light and with all reasonable inferences most favorable
        to the party opposed to the motion. If the facts and inferences point so strongly and
        overwhelmingly in favor of one party that the Court believes that reasonable men
        could not arrive at a contrary verdict, granting of the motions is proper. On the other
        hand, if there is substantial evidence opposed to the motions, that is, evidence of such
        quality and weight that reasonable and fair-minded men in the exercise of impartial
        judgment might reach different conclusions, the motions should be denied, and the
        case submitted to the jury. A mere scintilla of evidence is insufficient to present a
        question for the jury. The motions for directed verdict and judgment n.o.v. should
        not be decided by which side has the better of the case, nor should they be granted
        only when there is a complete absence of probative facts to support a jury verdict.
        There must be a conflict in substantial evidence to create a jury question. However,
        it is the function of the jury as the traditional finder of the facts, and not the Court, to
        weigh conflicting evidence and inferences, and determine the credibility of witnesses.

411 F.2d at 374-75 (footnote omitted); see also Rhodes v. Guiberson Oil Tools, 75 F.3d 989, 993
(5th Cir. 1996) (quoting and using the Boeing standard for sufficiency of the evidence); Shipp v.
General Motors Corp., 750 F.2d 418, 420 (5th Cir. 1985) (“We begin by noting that the jury’s verdict,
rendered after eleven days of trial, will not be lightly disregarded. Its findings must be upheld if this
court, considering all of the evidence and all of its reasonable inferences in the light most favorable
to the winning party, finds that there is substantial evidence ‘of such quality and weight that
reasonable and fair-minded men in the exercise of impartial judgment might reach different
conclusions....” (quoting Boeing, 411 F.2d at 374) (citing Liberty Mut. Ins. Co. v. Falgoust, 386 F.2d
248, 253 (5th Cir. 1967)); H&W Indus., Inc. v. Occidental Chem. Corp., 911 F.2d 1118, 1123 (5th
Cir. 1988); Stewart v. Thigpen, 730 F.2d 1002, 1007 (5th Cir. 1984).



                                                    28
jurisprudence on safer alternative design is richly developed.

     The Texas Supreme Court and appeals courts have drawn on

common law, statutes, and the Restatements in expounding the

state’s products liability laws.       The basic principles of section

402A of the Restatement (Second) of Torts govern claims of strict

liability in tort by users or consumers for physical harm caused by

a seller’s defective and unreasonably dangerous product.           The

American Tobacco Co. v. Grinnell, 951 S.W.2d 420, 426 (Tex. 1997);

McKisson v. Sales Affiliates, Inc., 416 S.W.2d 787, 788-789 (Tex.

1967). A product may be unreasonably dangerous because of a defect

in marketing, design, or manufacturing.          Caterpillar, Inc. v.

Shears, 911 S.W.2d 379, 382 (Tex. 1995).

     The alleged design defect of the defendant’s cable hook was

causally related to Mr. Smith’s being thrown from the ladder with

centrifugally increased gravitational acceleration and not to the

lateral slide that began the ladder accident.       Nevertheless, the

same rules of strict liability govern cases in which the defect

caused the initial accident and cases in which the defect caused or

aggravated the injuries.   Boatland of Houston, Inc. v. Bailey, 609

S.W.2d 743, 745 (Tex. 1980); Turner v. General Motors Corp., 584

S.W.2d 844, 848 (Tex. 1979).

     In Turner v. General Motors Corp., the Texas Supreme Court

discussed the strict liability standard of “defectiveness” as

applied in design defect cases.    The court held that, in a design



                                  29
defect case, evidence is admissible upon the factors of risk and

utility, such as the product’s utility to users and to the public

as a whole balanced against the likelihood and severity of injury

from its use; the availability of an alternative product that would

fill the same need without being unsafe or unreasonably costly; the

ability        to    eliminate       the     product’s       unsafe       character        without

significantly impairing its utility or increasing its cost; the

consumer’s          awareness       of     the   product’s        inherent        dangers;        the

avoidability of those dangers because of their obvious nature or

because of warnings supplied by the manufacturer; and the ordinary

consumer’s expectations.                 584 S.W.2d at 846.              However, the court

also held that the jury must be instructed only in general terms to

consider the utility of the product and the risks involved in its

use,    and      that     the    jury      should      not   be    instructed        to    balance

specifically enumerated factors.                       Id. at 847-48.            The court set

forth an approved jury instruction for this purpose.26                                 Id. at 847


       26
            The court’s approved jury instruction reads:

       SECIAL ISSUE NO. 1
       Do you find from a preponderance of the evidence that at the time the (product) in question
       was manufactured by (the manufacturer) the (product) was defectively designed?

       By the term ‘defectively designed’ as used in this issue is meant a product that is unreasonably
       dangerous as designed, taking into consideration the utility of the product and the risk
       involved in its use.

       Answer: “We do” or “We do not.”

584 S.W.2d at 847 n.1. The court went on to state:


                                                  30
n.1; 849.          This requirement of the Texas court regarding the

factors to be considered in Texas products liability cases has been

recognized by this court.                  See Shipp, 750 F.2d at 421-22 (5th Cir.

1983) (“Texas courts have advanced balancing criteria to which

strict liability parties should direct their evidence, but as the

district judge did here, have only required that the jury be

instructed in general terms to consider the utility of the product

and the risk involved in its use. ...The Texas Supreme Court has

never explicitly made proof of each balancing factor a distinct

element of a strict liability claim. ...And certainly, that the

jury is instructed in ultimate terms without detailing the criteria

is at odds with the notion that proof of each is required.”

(citations, footnotes and internal quotations omitted)).

        In Boatland, the Texas Supreme Court held that the jury in a

design defect case may consider evidence of a safer design that

would have prevented the injury.                       609 S.W.2d at 746 (citing Turner

and the factors listed therein).                        “Because defectiveness of the

product       in     question         is     determined         in     relation        to     safer

alternatives, the fact that its risks could be diminished easily or

cheaply may greatly influence the outcome of the case.”                                          Id.


        Accordingly, we approve the form of jury submission stated in the forepart of this opinion to
        be effective in the trial of design defect strict liability cases after the date on which our
        judgment herein becomes final. The issue and instruct ion will be in this form when the
        considerations of utility and risks are present in the state of the evidence, and in such cases
        should serve as an appropriate aid to the jury in its deliberations.

Id. at 851.

                                                  31
Further, the Boatland court stated:

        A plaintiff may advance the argument that a safer
        alternative was feasible with evidence that it was in
        actual use or was available at the time of manufacture.
        Feasibility may also be shown with evidence of the
        scientific and economic capacity to develop the safer
        alternative. Thus, evidence of the actual use of, or
        capacity to use, safer alternatives is relevant insofar
        as it depicts the available scientific knowledge and the
        practicalities of applying that knowledge to a product's
        design. This method of presenting evidence of defective
        design is not new to the Texas law of product liability.

Id. (citing Rourke v. Garza, 530 S.W.2d 794 (Tex. 1975); Henderson

v. Ford Motor Co., 519 S.W.2d 87 (Tex. 1974);            Williams v. General

Motors Corp., 501 S.W.2d 930 (Tex. App.–Houston 1973); Hartzell

Propeller Co. v. Alexander, 485 S.W.2d 943 (Tex. App.–Waco); Pizza

Inn, Inc. v. Tiffany, 454 S.W.2d 420 (Tex. App.–Waco 1970)); see

also Cantrell v. Hennessy Indus., Inc., 829 S.W.2d 875, 877 (Tex.

App.–Tyler 1992) (“Courts must determine whether a product is

defectively     designed       in    relation   to   safer   alternatives.”);

RESTATEMENT (THIRD)   OF   TORTS: PRODUCTS LIABILITY § 2 Reporters’ Note at 59

(“The longstanding reasonable alternative design requirement in

Texas has been codified by statute.” (quoting and citing TPLA §

82.005)).

        In 1993, Texas codified the safer alternative design factor,

making it an essential element of a design defect claim.               TPLA §

82.005; see also Uniroyal Goodrich Tire Co. v. Martinez, 977 S.W.2d

328,334 n.3 (Tex. 1998);            American Tobacco Co., 951 S.W.2d at 433

n. 9.    Section 82.005 does not attempt to state all the elements of



                                         32
a design defect claim, however. Hernandez v. Tokai Corp., 2 S.W.3d

251, 256 (Tex. 1999).                  For example, it does not define design

defect or negate the common law requirement that such a defect

render the product unreasonably dangerous.                              Id.     The statute was

not intended to, and does not, supplant the Texas common law risk-

utility analysis Texas has for years employed in determining

whether a defectively designed product is unreasonably dangerous.

Id. at 256 n.5 (citing legislative debates), and n.6 (citing

Turner, 584 S.W.2d at 847).                     That analysis still permits strict

liability parties to direct their evidence to the various balancing

criteria listed in Turner, while the jury can be instructed only in

general terms and cannot be required to perform a balancing of

enumerated factors.               Id. at 256 n.6.            The only change rendered by

section 82.005 is that it converts two elements–a safer alternative

design and producing cause–to necessary, though not sufficient,

elements in proving a defective design claim.27                                      Id. at 256.

Essentially, section 82.005(b), which is fully quoted in the


        27
             As explained by the Hernandez court:

        Section 82.005 reflects the trend in our common-law jurisprudence of elevating the
        availability of a safer alternative design from a factor to be considered in the risk-utility
        analysis to a requisite element of a cause of action for defective design. The Restatement
        (Third) of Torts: Products Liability also makes a reasonable alternative design a prerequisite
        to design-defect liability, as does the law in most jurisdictions.

Id. at 256-57 (footnotes omitted); see also Uniroyal Goodrich, 977 S.W.2d at 334 n.4 (pointing out
that the court in Caterpillar, 911 S.W.2d at 384 (Tex. 1995), which did not mention § 82.005, made
clear t hat a safer alternative is a prerequisite to a finding of design defect, and that the Caterpillar
court’s approach is reflected in the Restatement (Third)).

                                                    33
majority opinion, defines “safer alternative design” so as to

require a plaintiff proving a design defect to show that (1) there

was   an   alternative   design;    (2)    which     would,   “in   reasonable

probability,” have prevented or significantly reduced the risk of

injury; (3) without substantially impairing the product’s utility;

and (4) which was technologically and economically feasible when

the product left the control of the manufacturer.                   See TPLA §

82.005.

      Subsequent to the enactment of section 82.005, the Texas

Supreme Court, in expounding       Texas’s strict tort liability design

defect law, has often relied upon other sources consistent with

section    82.005,   especially    the    Restatement    (Third)     of   Torts:

Products Liability.       For example, in General Motors Corp. v.

Sanchez, the court affirmed judgment upholding plaintiffs’ jury

verdict based on an expert’s testimony as to an untested and

unbuilt alternative design for the transmission of a pickup truck.

997 S.W.2d 584. 592 (Tex. 1999).             Relying in part on the new

Restatement, the court held:

      [T]he plaintiffs did not have to build and test an
      automobile transmission to prove a safer alternative
      design.   A design need only prove “capable of being
      developed[,]” [quoting Boatland, 609 S.W.2d at 748]. The
      Restatement (Third) of Torts: Products Liability takes
      the position that “qualified expert testimony on the
      issue suffices, even though the expert has produced no
      prototype, if it reasonably supports the conclusion that
      a reasonable alternative design could have been
      practically adopted at the time of sale.”

Id. (citing and quoting RESTATEMENT (THIRD)     OF   TORTS: PRODUCTS LIABILITY §


                                     34
2 cmt. f (1998)).

     In      Uniroyal   Goodrich,       the   court    adopted      and    applied

Restatement (Third) of Torts: Products Liability § 2 cmt. l in

affirming judgment holding a tire manufacturer strictly liable

based on defective design, although there was evidence that the

cause   of    the   accident   was   mounting    and   inflating      a    tire    in

contravention of a warning on the product:

       “Reasonable designs and instructions or warnings both
     play important roles in the production and distribution
     of reasonably safe products.    In general, when a safer
     design can reasonably be implemented and risks can
     reasonably be designed out of a product, adoption of the
     safer design is required over a warning that leaves a
     significant residuum of such risks.        For example,
     instructions and warnings may be ineffective because
     users of the product may not be adequately reached, may
     be likely to be inattentive, or may be insufficiently
     motivated to follow the instructions or heed the
     warnings. However, when an alternative design to avoid
     risks cannot reasonably be implemented, adequate
     instructions and warnings will normally be sufficient to
     render the product reasonably safe. Warnings are not,
     however, a substitute for the provision of a reasonably
     safe design.”

977 S.W.2d at 336 (quoting RESTATEMENT (THIRD)               OF   TORTS:    PRODUCTS

LIABILITY § 2 cmt. l); see also Hernandez, 2 S.W.3d at 257 & n.9

(comparing § 82.005 with similar provisions of the Restatement

(Third) of Torts: Products Liability § 2(b): “A product ... is

defective in design when the foreseeable risks of harm posed by the

product could have been reduced or avoided by the adoption of a

reasonable     alternative     design    ...,   and    the   omission      of     the

alternative design renders the product not reasonably safe”).



                                        35
       We have recognized that “[t]he Texas Supreme Court has long

looked to the Restatement of Torts as an influential guide in

products liability law, and has recently heavily relied on the

refinements in such law reflected in Restatement Third, Torts:

Products Liability.”    Cimino v. Raymark Industries, Inc., 151 F.3d

297, 334 (5th Cir. 1998) (citing McKisson, 416 S.W.2d at 788-89;

Caterpillar, 911 S.W.2d at 381-83 & nn.2&3; Firestone Steel Prods.

Co. v. Barajas, 927 S.W.2d 608, 613, 616 (Tex. 1996)); see also

Uniroyal    Goodrich,   977   S.W.2d    at   335.   In   Cimino,   after

distinguishing the Texas case relied upon by the district court and

reviewing the comments under the new Restatement, this court

concluded: “We believe that the Texas Supreme Court would follow

the Restatement Third, Torts: Products Liability § 5 [governing the

liability of component sellers for harm to a person or property by

a product into which the component is integrated].”        151 F.3d at

334.

       For all of the foregoing reasons, I believe that the Texas

Supreme Court would follow Restatement Third: Products Liability §

2 and its comments with respect to design defects, especially when

those provisions are consistent with and complementary to Texas

statutory and common law.     In addition to those already adopted or

followed by the Texas Supreme Court, other provisions of the

section 2 comments have particular relevance in the present case.

Comment f, in pertinent part, provides:



                                   36
        Subsection (b) states that a product is defective in
     design if the omission of a reasonable alternative design
     renders the product not reasonably safe. A broad range
     of factors may be considered in determining whether an
     alternative design is reasonable and whether its omission
     renders a product not reasonably safe. ...A plaintiff is
     not necessarily required to introduce proof on all of
     these factors; their relevance, and the relevance of
     other factors, will vary from case to case.
                               * * *
         While a plaintiff must prove that a reasonable
     alternative design would have reduced the foreseeable
     risks of harm, Subsection (b) does not require the
     plaintiff to produce expert testimony in every case.
     Cases arise in which the feasibility of a reasonable
     alternative design is obvious and understandable to
     laypersons and therefore expert testimony is unnecessary
     to support a finding that the product should have been
     designed differently and more safely. ...Furthermore,
     other products already available on the market may serve
     the same or very similar function at lower risk and at
     comparable cost. Such products may serve as reasonable
     alternatives to the product in question.
         In many cases, the plaintiff must rely on expert
     testimony. Subsection (b) does not, however, require the
     plaintiff to produce a prototype in order to make out a
     prima facie case. Thus, qualified expert testimony on the
     issue suffices, even though the expert has produced no
     prototype, if it reasonably supports the conclusion that
     a reasonable alternative design could have been
     practically adopted at the time of sale.
                               * * *
        A test that considers such a broad range of factors in
     deciding whether the omission of an alternative design
     renders a product not reasonably safe requires a fair
     allocation of proof between the parties. To establish a
     prima facie case of defect, the plaintiff must prove the
     availability of a technologically feasible and practical
     alternative design that would have reduced or prevented
     the plaintiff's harm. Given inherent limitations on
     access to relevant data, the plaintiff is not required to
     establish with particularity the costs and benefits
     associated with adoption of the suggested alternative
     design.

RESTATEMENT (THIRD)   OF   TORTS: PRODUCTS LIABILITY § 2 cmt. f (1998).

Comment m of section 2, in pertinent part, provides:


                                     37
        [A] seller bears responsibility to perform reasonable
     testing prior to marketing a product and to discover
     risks and risk-avoidance measures that such testing would
     reveal. A seller is charged with knowledge of what
     reasonable testing would reveal. If testing is not
     undertaken, or is performed in an inadequate manner, and
     this failure results in a defect that causes harm, the
     seller is subject to liability for harm caused by such
     defect.

RESTATEMENT (THIRD)   OF   TORTS: PRODUCTS LIABILITY § 2 cmt. m (1998). Com e t
                                                                           mn

n of section 2, in pertinent part, provides:

         [T]he evidence that the defendant did or did not
     conduct adequately reasonable research or testing before
     marketing the product may be admissible (but is not
     necessarily required) regardless of whether the claim is
     based on negligence, strict liability, or implied
     warranty of merchantability. Although a defendant is held
     objectively responsible for having knowledge that a
     reasonable seller would have had, the fact that the
     defendant engaged in substantial research and testing may
     help to support the contention that a risk was not
     reasonably foreseeable. Conversely, the fact that the
     defendant engaged in little or no research or testing
     may, depending on the circumstances, help to support the
     contention that, had reasonable research or testing been
     performed, the risk could have been foreseen.

RESTATEMENT (THIRD)   OF   TORTS: PRODUCTS LIABILITY § 2 cmt. m (1998).

                                        b.

     In view of the wealth of decisions by the Texas Supreme Court

and appeals courts, I am bewildered by the majority’s assertion

that “[n]o Texas court has elaborated on the nature of the proof a

plaintiff must produce to meet the burden placed on him by [Texas’s

section 82.005.]”          The   Texas courts have frequently expanded on

the elements of proof and sufficiency of evidence required under

section 82.005 and other products liability rules of law.                 See,



                                         38
e.g., Hernandez, 2 S.W.3d at 258 (“Section 82.005 ... was not

intended to, and does not, supplant the risk-utility analysis Texas

has   for    years   employed    in   determining    whether     a      defectively

designed product is unreasonably dangerous.” (footnotes omitted));

Sanchez, 997 S.W.2d at 591-92 (“‘qualified expert testimony on the

issue suffices, even though the expert has produced no prototype,

if    it    reasonably   supports     the    conclusion   that      a    reasonable

alternative design could have been practically adopted at the time

of sale.’” (quoting and adopting RESTATEMENT (THIRD)           OF    TORTS: PRODUCTS

LIABILITY § 2 cmt. f (1998))); Uniroyal Goodrich, 977 S.W.2d at 339

(“The rule ... that expert testimony is generally not conclusive []

follows not because the testimony is from an expert, but because it

is opinion testimony.           Unless the subject matter is solely for

experts, jurors are capable of forming their own opinions from the

record as a whole.”); McGalliard, 722 S.W.2d at 697 (holding that

expert testimony is conclusive only where the subject matter is

such that “the jury or court cannot properly be assumed to have or

be able to form correct opinions of their own based upon evidence

as a whole and aided by their own experience and knowledge of the

subject of inquiry.”); Boatland, 609 S.W.2d at 746 (observing that

“feasibility is a relative, not an absolute, concept.”); Coxson v.

Atlanta Life Ins. Co., 179 S.W.2d 943, 945 (Tex. 1944) (noting that

expert testimony, although persuasive, is rarely conclusive proof);

Sipes v. General Motors Corp., 946 S.W.2d 143, 154-55 (Tex. App.



                                        39
1997) (finding that lay testimony will often suffice in design

defect case where design concept was simple and easy to grasp)

(cited approvingly by Perez-Trujillo v. Volvo Car Corp., 137 F.3d

50, 56 (1st Cir. 1998)); see also Turner, 548 S.W.2d at 848 (holding

that design defect may be proved through circumstantial evidence)

(citing Darryl v. Ford Motor Co., 440 S.W.2d 630 (Tex. 1969));

Pittsburg Coca-Cola Bottling Works of Pittsburg v. Ponder, 443

S.W.2d 546, 548 (Tex. 1969) (same); Ford Motor Co. v. Gonzalez, 9

S.W.3d 195, 199 (Tex. App. 1999) (same); accord Ayres v. Sears,

Roebuck & Co., 789 F.2d 1173, 1175 (5th Cir. 1986) (observing that

a Texas design defect is “provable by direct or circumstantial

evidence, based on fact or opinion testimony.”), abrogated on other

grounds, Torres v. Oakland Scavenger Co., 487 U.S. 312 (1988).

     Equally perplexing is the majority’s seeming Erie guess        that

the Texas Supreme Court would depart from its own well-developed

jurisprudence and embrace the LPLA to decide the present case. The

Texas courts have looked to the Second and Third Restatements of

Torts for guidance in products liability cases, but I have not

found any Texas case adverting to the LPLA.      Such an event seems

highly   unlikely,   considering    that   section   82.005   “is   not

declarative, by implication or otherwise, of the common law of

Texas with respect to any product[.]” TPLA § 82.005(e).

     Moreover, the LPLA differs markedly from section 82.005 in

that the LPLA requires a “weighing” of likelihood and gravity of



                                   40
the claimant’s damage against the burdens of the alternative

design, not just economic and technological “feasibility”; requires

the claimant to show that the alternative design was capable of

“preventing,” not just “significantly reducing the risk of,” the

claimant’s injury; and the LPLA is the exclusive products liability

law in its jurisdiction, not merely a partial, non-expansible

codification.

        The majority’s most audacious claim, however, is that the

Texas Supreme Court would read the word “elaborate” in one of our

opinions28 under the LPLA as meaning “mathematically quantify,” that

the Texas Supreme Court in turn would read that meaning into the

LPLA, and that the Texas Supreme Court would then follow that



        28
          The decision the majority relies on–Lawrence v. General Motors Corp., 73 F.3d 587 (5th
Cir. 1996)–involved a case in which the plaintiff’s car suddenly accelerated and crashed into a tree.
After examining the wreckage, the plaintiff’s expert observed that the cruise control cable had
become exposed and been crimped in the open-throttle position, and merely “suggested” that the
accident “might have [been] prevented” by a longer cruise control cable sleeve; the defense expert
countered that the cruise control cable sleeve’s length was adequate, and that the wrecked car’s
cruise control cable was exposed and crimped as a result of the wreck and not as a cause of the
wreck. Id. at 589. After quoting from the LPLA’s language that a design could be “‘unreasonably
dangerous’” if the “‘likelihood’” that the damages were caused by the product’s design, coupled with
the severity of the damage, “‘outweighed the burden on the manufacturer’” of incorporating an
alternative design, this court observed that the plaintiff’s expert conclusorily stated that the alternative
design “could have prevented” the damages and did not “elaborate on the actual likelihood of
avoiding the probable damage through an alternative design.” Id. at 590. When read in context, the
term “elaborate” in Lawrence does not mean “mathematically quantify.” Rather, it was a comment
upon the need for the plaintiff’s expert to expand on his bare conclusion that a defective product
design possibly caused the collision, in order to counter the defense expert’s opinion that the collision
caused the damage to the product. In Lawrence, the plaintiff’s causation theory was highly
improbable because the car that the plaintiff had been driving, before accelerating suddenly into a tree,
had previously been flooded and had accumulated more than 97,000 miles under two different
owners.

                                                    41
convoluted    interpretation    as    its    lodestar   in    developing      and

applying Texas law in the present case.          I eschew further comment.

      The majority clearly errs in proceeding to decide this case as

if, under Texas law, the plaintiff in a design defect case is

absolutely required to present an expert to mathematically quantify

risk and utility evidence and to balance risk and utility factors.

In a Texas design defect case, evidence is admissible as to many

factors, including risk and utility, such as utility of the product

to   the   user,   usefulness   to   the    public,   and    the   gravity    and

likelihood of injury from its use, availability of a suitable

substitute product taking into consideration cost of production and

any impairment to usefulness, public knowledge or obviousness of

dangers of the product, suitable warnings, and expectations of the

ordinary consumer.      A plaintiff is not necessarily required to

introduce proof on all of these factors; their relevance and the

relevance of other factors, will vary from case to case.                      See

Temple EasTex, Inc. v. Old Orchard Creek Partners, Ltd., 848 S.W.2d

724, 731 (Tex. App.–Dallas 1992); RESTATEMENT (THIRD)         OF   TORTS: PRODUCTS

LIABILITY § 2, comment f (1998); accord Shipp, 750 F.2d at 421.

Moreover, under Texas law, it is the jury’s function to weigh risks

and utilities by deciding whether the product was defectively

designed, taking into consideration the utility of the product and

the risk involved in its use.         Turner, 584 S.W.2d at 847; accord

Shipp, 750 F.2d at 421.    The jury can be instructed only in general



                                      42
terms, however, and cannot be required to balance specifically

enumerated factors.     Id. at 847-48.      The notion of mathematical

“quantification” appears to be the majority’s own invention; no

Texas case or law demands expert mathematical quantification of

risk or utility factors as a sufficiency of evidence or proof

requirement in a products liability case.          In fact, Texas applies

a “no evidence” test for sufficiency of evidence, see, e.g.,

Sanchez, 997 S.W.2d at 588 & n.7, an even more deferential review

standard than the federal test that the majority displaces with its

erroneous “mathematical quantification” standard.

     The majority departs from Texas law again in holding that the

alternative design presented by Dr. Packman was not valid because

he had not introduced a model of a spring loaded cable hook.            The

Texas   products   liability   law   does   not,   however,   require   the

plaintiff to produce a prototype in order to make out a prima facie

case.   “‘[Q]ualified expert testimony on the issue suffices, even

though the expert has produced no prototype, if it reasonably

supports the conclusion that a reasonable alternative design could

have been practically adopted at the time of sale.’”          Sanchez, 997

S.W.2d 584, 592 (Tex. 1999) (quoting RESTATEMENT (THIRD)         OF   TORTS:

PRODUCTS LIABILITY § 2, cmt. f (1998)).

                                     6.

     It is apparent here, as it was in Reeves, that the defendant

is not entitled to a JMOL.     See Reeves, — U.S. —, —, 120 S.Ct. at



                                     43
2110.    In this case, the relevant facts concerning the physical

characteristics of the product, the environment of the accident,

and the resulting injuries are not in dispute.                        The causation

question is mostly undisputed. The open or unclosed cable hook did

not cause the ladder to slide.            But it is undisputed that if the

hook had been closed in some manner it would not have become

disengaged from the cable during the slide.                       And the evidence

overwhelmingly supports the jury’s finding that the disengagement

of the open cable hook during the slide caused an abrupt jerk and

twist of the ladder; that the resulting torsional force caused Mr.

Smith to loose his grip and be flung violently to the ground; and

that consequently he suffered much more severe injuries than he

would    have    sustained    in    a   less   accelerated        fall.      The   jury

reasonably could have chosen not to credit the testimony of the

defendant’s witness who opined that              Mr. Smith would have fallen

off even if the cable hook had stayed hitched.                   None of the defense

witnesses       contested    the   conclusion     of       the   plaintiff   and   his

witnesses that a closed cable hook would have reduced the force of

the ladder’s twist and jerk and in turn the acceleration of his

descent.

     Dr. Paul F. Packman, the plaintiff’s expert, has a bachelor’s

degree     in     mechanical       engineering,        a     master’s     degree    in

metallurgical engineering and a Ph.D. in solid state science.                       He

has investigated accidents for Lockheed Aircraft Corporation; acted



                                          44
as a Senior Resident Fellow for the National Academy of Sciences;

investigated airplane crashes, battle fatigue, and other battle

damage   issues    for   the   United    States    Air   Force;    chaired   the

Department of Material Sciences and Metallurgical Engineering at

Vanderbilt University; chaired the Civil and Mechanical Engineering

Department at Southern Methodist University; and taught mechanical

engineering design for thirty years at those universities and as an

adjunct professor at Georgia Tech University. He is a professor of

Mechanical   and    Materials     Engineering       at   Southern     Methodist

University   and   has   published      numerous   articles   on     mechanical

engineering and related topics.

     Dr. Packman testified that a safer alternative design could be

devised by converting the open U-shaped cable hook to a closable

one by adding a spring latch to prevent disengagement of the hook

from the cable during a lateral slide.             Dr. Packman conducted a

series of three comparative tests with a ladder identical to the

one involved in Mr. Smith’s accident on the same type of cable and

slope, with 200 pounds of steel weights attached to platform atop

the ladder simulating the inertia created by Mr. Smith’s body. The

first test was performed with an open cable hook like the one

attached to the ladder when it was manufactured.                  As the ladder

slid down the slope of the cable, the trailing hook came off the

cable, causing the ladder to spin violently.             The torsional force

caused the weights to break loose and be thrown from the ladder.



                                        45
The second test was performed under the same conditions except that

the open end of the cable hook was closed with a bolt.                                  In the

slide     during      this    test     the        ladder’s        twist       and    jerk     was

significantly reduced and the weights stayed in place on the

ladder.      The third test was a repeat of the first but also included

a close-up video-taping of the open cable hook’s disengagement from

the cable during the slide.                 According to Dr. Packman, the tests

demonstrated        that     the     torsion          created     by    the    cable        hook’s

disengagement caused Mr. Smith to lose hold of the ladder and be

flung to the ground.           If the cable hook had been equipped with a

closed    spring      latch        during    Mr.        Smith’s     slide,      Dr.     Packman

testified,      the    prevention           of        its   disengagement           would    have

significantly reduced the risk of his injury by either enabling him

to hang on or to prepare for a softer, more controlled landing.

      The defendants’ counsel were present during Dr. Packman’s

tests, and defendants’ personnel and witnesses were able to review

the vide-recording of the tests prior to the litigation.                                      The

defendants’ witnesses did not criticize the fairness or accuracy of

Dr. Packman’s tests but had different opinions about what they

showed.       The defendant did not conduct any tests of its own

regarding the latch-closure design for purposes of the litigation.

In   fact,    the    defendant       did    not        present    any     documentation        or

definite testimony showing that it had ever tested the ladder’s

performance in a lateral slide at all.                      If the defendant was aware



                                                 46
of the propensity of the open cable hook to become disengaged and

cause the ladder to twist and jerk violently, it did not present

any evidence to this effect or provide any warnings or instructions

regarding that particular risk with the product.

     Based on the foregoing data, Dr. Packman testified that in his

opinion the alternative design that he proposed, consisting of a

cable hook held closed during engagement by a spring latch, would

have prevented or significantly reduced the risk of Mr. Smith’s

injury; that the alternative design was feasible because the

technology of the spring latch was simple, well-known and had been

in existence for a very long time; that spring latches were readily

available–indeed,   agreeing   to    the   statement    that   they   were

“available in hardware stores pretty much everywhere”–when the

ladder was manufactured; that its attachment to the cable hook

would not have impaired the utility of the product significantly;

and that a spring-loaded latch was already incorporated into the

ladder’s design by Louisville Ladder in the ladder’s rung-lock

mechanism, making the spring latch concept an “absolutely obvious”

one of which the defendant was fully aware.            Mr. Van Bree, the

defendant’s representative, testified that Louisville Ladder did,

indeed, incorporate the spring-latch design into its rung-lock

mechanism, though it had not tested the idea of incorporating the

concept into the cable hook.

     “In holding that the record contained insufficient evidence to



                                    47
sustain   the   jury’s   verdict,   the    [majority]   misapplie[s]   the

[federal] standard of review dictated by Rule 50.”         Reeves, — U.S.

—, —, 120 S. Ct. at 2111.     The court disregards critical evidence

favorable to the plaintiff—-all of the witnesses agreed that the

closure of the cable hook would prevent its disengagement and

reduce the force of the ladder’s twisting and jerk during or at the

end of its slide; likewise, all agreed that it was impossible to

compare with certainty the risks and gravity of injuries likely to

result from use of closed and open hooks due to the dynamic nature

of the event and the variable conditions of cable slopes, positions

of users on ladders during slides, and muscular strengths and

stamina of the accident victims.         The court also fails to draw all

reasonable inferences in favor of Mr. Smith.               See id.     For

instance, the jury reasonably could have found that the closure of

the cable hook would have reduced the risk or severity of Mr.

Smith’s injury by retarding the speed of his fall and ameliorating

the force and nature of his impact.          And the majority discredits

the evidence that clearly shows that Mr. Smith was never warned

about the risk of the open cable hook becoming disengaged during a

lateral slide and producing overwhelming torsional forces; that the

instructions about “securing” the “bottom” of the ladder were

ambiguous and did not clearly inform him of how to prevent the top

of the ladder from sliding during his ascent; that prior to his

injury Mr. Smith was not provided with the information from the



                                    48
AT&T Manual that the majority quotes in its opinion; that the jury

reasonably could have concluded that this was a case in which the

feasibility of a reasonable alternative design was obvious and

understandable to laypersons and therefore no expert testimony was

necessary to support a finding that the product should have been

designed differently and more safely, see Sipes, 946 S.W.2d at 154-

55, and RESTATEMENT (THIRD)   OF   TORTS: PRODUCTS LIABILITY § 2, cmt. f

(1998); that the defendant was already using this spring-loaded

latch technology on the ladder’s rung-lock assembly; that the

testimony of Dr. Packman, and to some extent of the defendants’ own

experts, reasonably supports the conclusion that a reasonable

alternative design could have been practically adopted at the time

of sale, see RESTATEMENT (THIRD)   OF   TORTS: PRODUCTS LIABILITY § 2, cmt. f

(1998); that the plaintiff established a prima facie case of defect

by proving the availabililty of a technologically feasible and

practical alternative design that would have reduced or prevented

the plaintiff’s harm, see Hernandez, 2 S.W.3d at 255-56 (quoting

TPLA § 82.005), and RESTATEMENT (THIRD)      OF   TORTS: PRODUCTS LIABILITY § 2,

cmt. f   (1998);   that   given    inherent       limitations   on   access   to

relevant data, the plaintiff was not required to establish with

particularity the costs and benefits associated with adoption of

the suggested alternative design, see RESTATEMENT (THIRD)             OF   TORTS:

PRODUCTS LIABILITY § 2, cmt. f (1998); that the defendant breached its

duty to perform reasonable testing pior to marketing the ladder and



                                        49
to discover risks and risk-avoidance measures that such testing

would have revealed, viz., the risk of open-hook disengagement

producing overwhelming torsional force during a lateral slide that

could be practically avoided by using closable cable hooks, see

RESTATEMENT (THIRD)   OF   TORTS: PRODUCTS LIABILITY § 2, cmt. m (1998); that

the defendant is charged with the knowledge of what reasonable

testing would have revealed, see id.; and because the defendant did

not undertake such testing, or performed it in an inadequate

manner, that this failure resulted in Mr. Smith’s injuries, and

defendant is subject to liability for harm caused by the defect,

see id.

     Moreover, the evidence upon which the majority relies—-that

due to the imponderable variables none of the experts, including

Dr. Packman, were able to mathematically quantify either the

likelihood and gravity of the risk or the amount of risk reduction

through the use of the alternative design; that Dr. Packman did not

manufacture a prototype of his suggested alternative design; that

Dr. Packman testified only that the alternative design would

prevent cable hook disengagement and thereby reduce torsional

forces and in turn reduce the risk and severity of accidents; and

that Dr. Packman frankly conceded that he could not testify as to

whether the alternative design would have prevented Mr. Smith’s

accident    altogether—-“although            relevant,   is   certainly   not

dispositive.”         Reeves, — U.S. —, —, 120 S. Ct. at 2111.            In



                                        50
concluding that this testimony so overwhelmed the evidence favoring

Mr. Smith that no rational trier of fact could have found that Mr.

Smith proved that the defendant’s open cable hook was defectively

designed for the purposes for which it was sold, the majority

impermissibly substitutes its judgment concerning the weight of the

evidence for the jury’s.                 Cf. id.       I must dissent.29




       29
          My review of the full record has also convinced me that the majority’s reversal of the jury’s
verdict regarding Mr. Smith’s marketing defect claim was in error. As it did in regards to the design
defect claim, the majority reviews only the evidence presented by Louisville Ladder, rather than the
whole record, and reviews t hat evidence in a light hostile to, rather than supportive of, the jury’s
verdict.

                                                  51